   Case: 3:16-cv-50074 Document #: 179 Filed: 11/05/19 Page 1 of 3 PageID #:833




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             WESTERN DIVISION

DARRYL FLEMING (N-91449),             )
                                      )
                   Plaintiff,         )       No. 16 C 50074
                                      )
                   v.                 )       Judge Philip G. Reinhard
                                      )       Magistrate Judge Iain D. Johnston
DONALD STOLWORTHY, et al.,            )
                                      )
                   Defendants.        )
                          DEFENDANTS’ STATUS REPORT

      Defendants, JOSEPH YURKOVICH, SCOTT MEYER, NEDRA CHANDLER, CHAD

JENKINS, JOSH ANDREWS, JOSHUA ALBERTS, DANIEL ARTL, JOHN BALDWIN,

QUENTIN BAILEY, EDDIE BAITY, RUSSELL BAKER, JASON BEARD, RODNEY BRADY,

SHANE BOYSON, SCOTT BUZLAFF, BRETT CARNAHAN, MICHAEL EVANS, DUSTIN

FORD, TJ FRANCIS, ANN GANGER, S.A. GODINEZ, DAVID GOMEZ, RICHARD

GRAVES, PETER GREEN III, DUSTIN HAGER, TRENT HANRAHAN, JASON HARLAN,

LEROY HART, KELLY HERRICK, JOSHUA HORTON, TOMASZ JANKOWSKI, ALEX

JOHNSON, CRAIG JONES, NICK JONES, NICHOLAS KAYS, PAUL LAWSON, TYRUS

LAZARD, BRIAN LEDBETTER, CHAD JENKINS, COLTON LOVE, NICHOLAS LUNON,

RAUL MARTINEZ, MARTIN MATHERLY, SCOTT MEYER, TRAVIS MOORE, MARK

NEWMAN, SCOTT NODINE, KENNETH NUSHARDT, PHIL OSBORN, JOSE PRADO, SR.,

TIM PRATER, CHRIS RENTERIA, JEAN SOLBERG, JACOB STARK, LOUIS SAPIA, BEN

STERCHI, DONALD STOLWORTHY, WALDEMAR STRUGALA, CHRISTOPHER TERRY,

DONALD THOMAS, JAMES THOMAS, CHRIS TUTTLE, ADAM WALSH, LESLIE

WARDEN, JASON WEYMOUTH, RYAN WOODS, ROD WORKMAN, DENNIS WOZNIAK,

KEN YINGLING and CHRIS ZIERMAN (collectively the “Defendants”), by and through their

                                          1
    Case: 3:16-cv-50074 Document #: 179 Filed: 11/05/19 Page 2 of 3 PageID #:834




attorney, KWAME RAOUL, Illinois Attorney General, in response to Plaintiff’s October 18, 2019

status report, see Dkt. 171, and the Court’s October 23, 2019 Order, see Dkt. 172, state as follows:

       1.      On October 18, 2019, Plaintiff filed a status report wherein he inquired as to the

Illinois Department of Correction’s settlement position in the instant action. See Dkt. 171.

       2.      On November 5, 2019, the undersigned counsel sent Plaintiff a letter via U.S mail

in response to Plaintiff’s October 18, 2019 status report.




Dated: November 5, 2019




                                              Respectfully submitted,

KWAME RAOUL                                   /s/ Kimberly W. Leung
Attorney General for Illinois                 Kimberly W. Leung
                                              Assistant Attorney General
                                              Office of the Illinois Attorney General
                                              100 West Randolph Street, 13th Floor
                                              Chicago, Illinois 60601-3397
                                              (312) 814-2680
                                              kleung@atg.state.il.us

                                              Attorney for Defendants




                                                 2
      Case: 3:16-cv-50074 Document #: 179 Filed: 11/05/19 Page 3 of 3 PageID #:835




                                CERTIFICATE OF SERVICE

To:              Darryl Fleming, N-91449
                 Dixon Correctional Center
                 2600 N. Brinton Avenue
                 Dixon, IL 61021

         The undersigned certifies that on November 5, 2019, she electronically filed the foregoing
document with the Clerk of the Court for the United States District Court for the Northern District of Illinois
by using the CM/ECF system and all registered CM/ECF users will receive notice. The undersigned further
certifies that the foregoing document was served upon the above individual via U.S. first class mail, proper
postage prepaid (postmarked the next business day if mailed after 3:00 p.m.).



                                                                                          /s/ Kimberly Leung




                                                      3
